FILED
                            NOT FOR PUBLICATION                            MAR 07 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NHUT THANH VO,                                   No. 10-55967

              Plaintiff - Appellant,             D.C. No. 8:07-cv-01410-JHN-
                                                 VBK
  v.

ANTHONY HEDGPETH, Warden,                        MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                             Submitted March 4, 2013 **
                                Pasadena, California

Before: HAWKINS, THOMAS, and HURWITZ, Circuit Judges.

       Nhut Thanh Vo (“Vo”) appeals the denial of his habeas petition challenging his

state court conviction of murder, attempted murder, assault with a semiautomatic




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearm and street terrorism for the benefit of a criminal gang. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

      Vo argues he received ineffective assistance of counsel when his trial counsel

failed to object to specific gang expert testimony. We look to the last reasoned state

court decision, here from the California Court of Appeal, in determining whether

relief should be granted. Ylst v. Nunnemaker, 501 U.S. 797, 806 (1991).

      Applying Strickland v. Washington, 466 U.S. 668, 687 (1984), the California

Court of Appeal concluded that, although Vo’s lawyer should have objected to the

testimony, he was not prejudiced thereby. In re Vo, No. G035920, 2006 WL 1793713,

at *4 (Cal. Ct. App. June 30, 2006). Considering the strength of the overall case

against Vo, and the peripheral nature of the gang expert testimony, we cannot say that

this determination was an unreasonable application of federal law. Harrington v.

Richter, 131 S. Ct. 770, 786 (2011); 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




                                           2